PER CURIAM.
The Cole County Circuit Court entered judgments that Anthony Ashford pay the crime victim’s compensation fund $26 and $68 for crimes occurring on March 12, 1981. The statute creating the crime victim’s compensation fund, section 595.045, RSMo Supp.1981, cannot be applied to crimes occurring before October 1, 1981— its effective date. Herron v. State, 728 S.W.2d 569, 572 (Mo.App.1987); Wright v. State, 677 S.W.2d 425, 425-26 (Mo.App. 1984); State v. Davis, 645 S.W.2d 160, 162-63 (Mo.App.1982).
The Cole County judgments exceed those allowed by law. The Cole County Circuit Court is added as a party. State ex rel. Breckenridge v. Sweeney, 920 S.W.2d 901, 904 (Mo. banc 1996). A peremptory writ is issued for that court to correct its sentences. This Court’s previously issued alternative writ is quashed. Ashford’s other claims for relief are rejected.